Citation Nr: 0620996	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for the following 
conditions: arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), to include as due to Agent 
Orange exposure, and to include as secondary to his service-
connected skin disorder.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for the following conditions: arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria), as a 
result of VA treatment for a skin disorder.  


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which collectively 
denied service connection (including as due to Agent Orange 
exposure), secondary service connection, and compensation 
under 38 U.S.C.A. § 1151 (based on VA medical treatment for a 
skin disorder), for the following conditions: arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria).  Board hearings were held in May 1997 and October 
2001; the Board remanded the case in September 1997, December 
1998, and August 2005.  

The Board notes that the veteran testified before a Veterans 
Law Judge in a Board hearing October 2001.  However, since 
that hearing, the Judge has left employment with the Board.  
By letter dated in March 2005, the veteran was offered an 
opportunity to have another Board hearing before a different 
Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2004) 
(the Board Judge who conducts the hearing will participate in 
making the final determination of the claim).  The Board has 
not received any response to this request.  Therefore, 
according to the terms of the letter, the Board assumes that 
no additional hearing is desired and will proceed to evaluate 
the appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).

In an August 2002 decision, the Board denied service 
connection (including as due to Agent Orange exposure), or 
compensation under 38 U.S.C.A. § 1151 (based on VA medical 
treatment for a skin disorder), for arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria).

The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision.  A July 2003 Court order granted the motion.  Since 
this time, the veteran's attorney has requested several 
extensions in order to submit additional argument.

To ensure compliance with the Court's request, in August 
2005, the Board remanded the case for the RO to provide the 
veteran with notice and assistance under Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO complied with the 
above request by sending a VCAA letter to the veteran in 
December 2005.  The RO then issued a supplemental statement 
of the case (SSOC) in March 2006.  The case has been returned 
to the Board and is again ready for appellate action.

The Board notes that besides a service-connected skin 
disorder (acne vulgaris/chloracne), the veteran is service-
connected for a temporomandibular joint (TMJ) disorder, a 
psychiatric condition (dysthymic disorder), chronic fatigue 
syndrome, hearing loss, anemia, and hemorrhoids; and for 
these conditions he receives a total compensation rating 
based on individual unemployability (a 100% rating).  

In various statements, the veteran has raised issues to 
include entitlement to increased ratings for all of his 
service-connected disabilities, entitlement to earlier 
effective dates for the awards of service connection for his 
service-connected disabilities, and entitlement to an earlier 
effective date for the payment of a clothing allowance.  Such 
issues were listed in a statement of the case issued by the 
RO in October 2000.

As indicated previously in the August 2002 Board decision and 
August 2005 remand, the veteran has not properly appealed 
such issues and they are not currently before the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).

The issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for multiple conditions is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's arthritis of multiple joints was not 
present in service or for many years thereafter, was not 
caused by any incident of service including any Agent Orange 
(herbicide) exposure in Vietnam, and was not caused or 
permanently worsened by his service-connected skin disorder.

2.  The veteran does not currently have hypertension and 
heart disease.

3.  The veteran does not currently have fever blisters.

4.  The veteran's loss of vision was not present in service 
or for many years thereafter, was not caused by any incident 
of service including Agent Orange (herbicide) exposure in 
Vietnam, and was not caused or permanently worsened by his 
service-connected skin disorder

5.  The veteran does not currently have a kidney disorder 
(including hematuria).

CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected skin disorder.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  Hypertension and heart disease were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of a service-connected skin disorder.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

3.  Fever blisters were not incurred in or aggravated by 
service, and are not proximately due to or the result of a 
service-connected skin disorder.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

4.  Loss of vision was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected skin disorder.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

5.  A claimed kidney disability (to include hematuria) was 
not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected skin 
disorder.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) do not refer to 
complaints of, or treatment for, arthritis of any joints, 
hypertension, heart disease, fever blisters, or for loss of 
vision.  At the time of the June 1966 entrance examination 
report, the veteran's blood pressure reading was 100/66.  He 
was noted to have 20/20 vision in both eyes without 
correction.  There were also notations that the veteran's 
eyes, ophthalmoscopic evaluation, pupils, ocular motility, 
heart, vascular system, genitourinary system, skin and other 
musculoskeletal systems were normal.  A March 1968 treatment 
entry noted that the veteran had complaints including burning 
on urination.  Another March 1968 entry indicated that the 
veteran was discharged from the hospital after a urinary 
tract infection.  A March 1968 clinical record cover sheet 
related a diagnosis of pyelonephritis, acute.  Additionally, 
a May 1969 treatment entry noted that the veteran had a 2 by 
3-cm cystic tenderness on the right cheek as well as a 1 by 
1-cm mass on the forehead.  The impression referred to an 
abscess.  A later May 1969 entry also noted a cystic mass on 
the cheek.  A May 1969 consultation report indicated that the 
veteran had cystic acne vulgaris of the face.  

The February 1970 separation examination report noted that 
the veteran had acne that was treated and controlled by 
medication.  It was also reported that the veteran had 
pyelonephritis in March 1968 and that he was hospitalized for 
one week and made a good recovery.  The examination report 
further indicated that the veteran's blood pressure was 
110/70 and that his vision was 20/15 in both eyes without 
correction.  There were notations that the veteran's eyes, 
ophthalmoscopic evaluation, pupils, ocular motility, heart, 
vascular system, genitourinary system, skin and other 
musculoskeletal systems were normal.

The veteran underwent a VA general medical examination in 
December 1971.  As to the veteran's eyes, it was reported 
that his extraocular muscles were intact and there was no 
retinopathy.  The examiner reported that the veteran's vision 
was 20/20, uncorrected.  The blood pressure reading was 
108/74, the examiner noted that the veteran's heart was not 
enlarged and that there was a regular rhythm with no murmur.  
As to the veteran's genitourinary system, it was noted that 
there was normal escutcheon and that the testicles were free 
of disease.  The examiner noted that the veteran's joints 
showed a good mobility and a normal range of motion.  The 
diagnosis was kidney disease, not found.

The veteran also underwent a dermatological examination for 
VA purposes in December 1971.  The examiner noted that the 
veteran had severe cystic and conglobate acne occurring over 
the malar areas of the face.  It was noted that there was a 
less pronounced eruption over the buttocks, anterior chest, 
and in the groin area.  The diagnosis was cystic acne.  The 
examiner commented that he did not think that the development 
of cystic acne should be attributed to the veteran's tour in 
Vietnam.  The examiner also remarked that treatment was 
difficult and involved various antibiotics as well as local 
injections of cortisone and other types of topical therapy.

In January 1972, the RO granted service connection for a skin 
disability. A 10 percent rating was assigned.

A May 1972 VA hospital summary noted that the veteran was 
seen with a history of acne vulgaris since 1969.  The veteran 
was treated with medications including systemic Prednisone of 
20 mgs daily.  The diagnoses were acne vulgaris and 
hidradenitis suppurative.

In May 1972, the RO recharacterized the veteran's service-
connected skin disability as acne vulgaris and increased the 
rating from 10 percent to 30 percent.

The veteran underwent a VA general medical examination in 
July 1972. At that time, the examiner noted that the 
veteran's throat appeared normal and that the eye examination 
was negative.  It was noted that the veteran had 20/20 vision 
in both eyes.  The examiner reported that the veteran's blood 
pressure was 94/50 and that he had a normal heart with no 
murmurs.  As to the veteran's genitourinary system, the 
examiner noted that the veteran's had normal external 
genitalia.  The examiner further reported, as to the 
veteran's musculoskeletal system, that there was no evidence 
of serious diseases or injuries and that the only scars were 
from acne.  The examiner stated that orthopedically, the 
examination was within normal limits.  The diagnosis was 
fissure in ano, healed.  A July 1972 dermatological 
examination report for VA purposes related diagnoses of 
severe scarring acne vulgaris of the face and hidradenitis, 
suppurative, both axilla.

VA treatment records dated from September 1973 to November 
1973 reflect that the veteran was treated for skin 
disabilities.  A September 1973 VA hospital summary noted 
that the veteran was admitted for an exacerbation of his 
severe acne problem with many areas affected.  It was noted 
that the veteran was given medications including Prednisone 
with 20 mgs daily.  The diagnoses were acne conglobata and 
hidrosadenitis, suppurative by history.  An October 1973 
treatment entry noted that the veteran was seen secondary to 
a fever and a rash.  The assessment was that the veteran 
responded to Prednisone with decreased fever and improvement 
of his skin eruption.  An October 1973 VA hospital summary 
noted that the veteran was found to have an exacerbation of 
his acne problem with an increase in the number and severity 
of the cystic lesions in the intercommunicating channels.  
The report indicated that the veteran's previous medication 
of Clindamycin was discontinued and that he was begun on 
Dapsone, 50 mgs, and a low dose of oral Prednisone which was 
tapered throughout the remainder of his hospitalization.  The 
veteran also had his lesions injected with Triamcinolone on 
one occasion.  The report noted that during the 
hospitalization, the veteran was found to have improved and 
that the improvement persisted after the oral Prednisone was 
discontinued.  It was reported that at the time of discharge, 
the veteran was somewhat symptomatic and complained of 
dizziness on standing rapidly with some gastrointestinal 
discomfort.  The report also noted that there was a drop in 
the veteran's hemoglobin and hematocrit from his admission 
probably resulting from the Dapsone treatment.  It was 
reported that it was expected that the veteran would 
accommodate such treatment and that it would not be serious 
medical problem.  The veteran was given Dapsone 100 mgs 
tablets to be taken twice daily.  The diagnoses included acne 
conglobata and hidrosadenitis, suppurative.  A later October 
1973 treatment entry noted an assessment of anemia thought to 
be secondary to Sulfone treatment.  It was noted that Sulfone 
treatment characteristically produced a hemolytic anemia 
which may be quite severe.

A November 1973 VA hospital summary noted that the veteran 
presented with chills and fever for approximately 4 to 5 days 
prior to admission.  The report noted that the veteran had 
been treated with numerous medications in the past which 
included antibiotics, Prednisone, intralesional 
Triamcinolone, and Dapsone.  It was reported that it was 
believed that the veteran had a hemolytic process, probably 
secondary to the Dapsone therapy.  The diagnoses were acne 
conglobata and hemolytic anemia secondary to Dapsone therapy.

Private treatment records dated from March 1975 to April 
1976, show that the veteran was treated for several 
disabilities.

The veteran underwent a VA dermatological examination in 
November 1976.  It was noted that he had actually developed 
septicemia and very severe illness from his acne problem in 
the past and that he had developed a life threatening 
hemolytic anemia while under treatment for his acne problem.  
The impression was acne vulgaris.

VA treatment records dated from September 1979 to December 
1993 show that the veteran was treated for multiple 
disabilities including cystic acne and acne conglobata as 
well as polyarthritis, nephritis and hematuria.  Most of the 
treatment records included blood pressure readings which were 
normal with the few elevated readings noted below.  There 
were no diagnoses of hypertension or heart disease.  A 
September treatment 1979 entry related an assessment of 
polymyalgia of an unknown etiology, possibly secondary to 
medication.  A June 1988 treatment entry noted that the 
veteran complained of intermittent dysuria.  The diagnosis 
was prostatitis.  An August 1988 entry noted that the veteran 
was seen for follow-up of acne conglobata and that he had two 
previous rounds of Accutane.  It was noted that he had 2 
active lesions on the upper lip.  The assessment was acne 
conglobata.  A September 1988 entry reported that the veteran 
complained of recurrent sacroiliac joint pain.  A November 
1988 entry noted that the veteran complained of swelling in 
the upper chest for the previous week which was painful.  A 
blood pressure reading of 148/72 was indicated at that time.  
The diagnosis was costochondritis with questionable 
sternoclavicular joint swelling.  A January 1989 entry noted 
that the veteran reported a history of arthritis, but that he 
had doubts as to the type.  The provisional diagnosis was the 
need to rule out rheumatoid arthritis.  There was a notation 
that the veteran was referred to rheumatology.  A March 1989 
treatment entry noted that the veteran complained of a rash 
on the penis. The diagnosis was probable herpes simplex II.  
Another March 1989 entry noted that the veteran had a history 
of polyarthritis of unknown etiology.  At that time, the 
veteran described excruciating pain which varied in the 
knees, hips and sternoclavicular area as well as pleuritic 
chest pain.  It was also noted that the veteran had a 
positive history for urethritis.  The impression was 
polyarthritis, of an unknown etiology with the need to rule 
out Reito's syndrome and rheumatoid arthritis.  An April 1989 
entry noted that the veteran was seen for follow-up of his 
polyarthritis, especially of the low back and hips.  The 
impression was polyarthritis, sero-negative.

A May 1989 treatment entry noted that the veteran had 
polyarthritis and that he complained of right flank pain, 
left shoulder pain and sternoclavicular pain. The assessment 
was polyarthritis, seronegative.  Another May 1989 entry 
noted that the veteran complained of pain in the right kidney 
area.  He also reported some burning with urination as well 
as some blood about twelve weeks ago.  An additional May 1989 
entry noted that an intravenous pyelogram showed a lower pole 
calyx with contrast collection adjacent on the right which 
could represent a possible focal pyelonephritis.  A further 
May 1989 entry related a diagnosis of hematuria.  A July 1989 
treatment entry noted that the veteran had an episode of 
hematuria that morning.  There was a notation that his urine 
was 2+ for occult blood.  An August 1989 entry noted that 
there was no hematuria at the present time.  It was also 
reported that the veteran had a history of a resolved urinary 
infection and that an intravenous pyelogram had shown focal 
polynephritis.  A September 1989 entry also noted that an 
intravenous pyelogram showed focal pyelonephritis.  Another 
September 1989 entry referred to a blood pressure reading of 
142/80.  An October 1989 entry noted that the veteran had a 
group of blisters on his penis.  The provisional diagnosis 
was questionable herpetic lesions.  A July 1990 entry 
indicated that the veteran was seen for a follow-up of wrist 
and bilateral knee pain. The assessment was polyarthritis.

A November 1992 lay statement from "E. L. J." noted that 
the veteran began to complain of back and leg problems about 
five years earlier.  It was reported that the veteran 
developed a limp and that he required crutches to get around.  
A December 1992 lay statement from "M. E. P." noted that 
the veteran's physical condition had deteriorated 
tremendously and that he presently used a cane.  An undated 
lay statement from "L. D. J.-S." also referred to the 
veteran's physical troubles.

The veteran underwent a VA general medical examination in 
January 1994.  He reported that he had increased pain in the 
neck, back and knees.  The veteran also reported that his 
neck, wrist and back would swell.  It was noted that the 
veteran denied any venereal disease, penile lesions, 
urological manipulation, or urological evaluation by a 
urologist.  The examiner reported that the veteran's blood 
pressure was 120/80.  The examiner indicated that the veteran 
had full range of motion of his neck and reported some 
limitation of motion of the lumbar spine.  The examiner also 
reported that, as to the veteran's genitourinary system, 
there were no penile lesions or secretions.  The diagnoses 
were osteoarthritis of the neck, back, and knees with no 
apparent dystrophy in a new recurrent nature; history of 
bleeding from the rectum and the penis, with the examiner 
noting that he had no medical records to substantiate such 
claims; and osteoarthritis of the jaw.

VA treatment records dated from September 1994 to October 
1994 refer to continued treatment.  A September 1994 entry 
noted that the veteran complained of frequent urination for 
years.  The assessment was nocturia.  An October 1994 entry 
related an assessment of osteoarthritis.

The veteran submitted medical treatises on multiple 
medications in March 1995.

VA treatment records dated from August 1995 to November 1995 
reflect that the veteran was treated for several disabilities 
including chloracne.

The veteran underwent a VA general medical examination in 
March 1996. It was noted that in approximately 1972, the 
veteran was placed on Dapsone and Prednisone for generalized 
acne and that sometime thereafter he had developed hematuria 
and rectal bleeding.  The veteran also reported that he had 
developed hemolytic anemia. The veteran stated that he had 
not been on Prednisone since around 1980.  He further 
reported that he had started having some excruciating chest 
pain and fatigue.  The veteran noted that he did not have 
documented heart disease, as far as he knew, but that he was 
sure that he had hypertension.  The veteran also reported 
that he had urinary frequency and complained of some pain in 
his neck, right shoulder, and both knees and indicated that 
he had been told that he had degenerative arthritis which he 
felt was caused by the Prednisone.

The examiner reported that there was no clinical evidence of 
enlargement of the heart and that the veteran's heart rhythm 
was regular with no murmur.  There was also no thrill or 
friction rub.  It was noted that the veteran reported that he 
had been told previously that he had a heart murmur.  The 
blood pressure readings were 130/90, 130/88 and 128/88.  The 
examiner indicated that the veteran's genitourinary 
examination was that of a normal adult male.  As to the 
veteran's musculoskeletal system, it was noted that the 
curvature of the cervical spine was normal and that the knees 
revealed a little crepitus on exertion.  Range of motion of 
the cervical spine, shoulder and knees was reported.  The 
diagnoses were hypertension, not found; chronic fatigue, 
unrelated to Prednisone therapy; hemolytic anemia in the 
early 1970s, related to Dapsone therapy, but not Prednisone 
therapy; degenerative arthritis of the cervical spine; 
degenerative arthritis of the right acromioclavicular joint; 
genitourinary disease, not found; renal disease, not found; 
and heart disease, not found.  The examiner commented that he 
did not detect residuals of Dapsone or Prednisone therapy and 
that the veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment.  The examiner also remarked that the 
veteran did not have high blood pressure or heart disease.

The veteran also underwent a VA dermatological examination in 
March 1996.  He reported that he had chloracne which was 
first diagnosed and treated in Vietnam.  The veteran also 
stated that he developed complications as the result of 
medication used to treat his chloracne.  He indicated that he 
was treated with Prednisone and Dapsone.  The veteran noted, 
specifically, that he was treated with Dapsone in 1972 and 
that he developed a severe life-threatening hemolytic anemia 
as a result of the Dapsone.  The assessment was severe 
scarring, extensive chronic acne and history of possible 
complications as a result of the above treatment.  The 
examiner commented that the veteran had severe disfigurement 
as a result of the acne and that the appearance could be 
consistent with chloracne.

The veteran underwent a VA ophthalmologic examination in 
April 1996.  The examiner reported that the veteran's vision 
in both eyes was 20/200, uncorrected.  The veteran's 
corrected vision was 20/25 in both eyes.  The diagnoses 
included corneal scar, possibly leading edge of pterygium and 
macular mottling, cause unknown, not influencing vision.

At a March 1997 hearing before a member of the Board, the 
veteran testified that he was treated with Sulfone and 
Dapsone in 1972 or 1973 which he stated were medications used 
for leprosy.  He indicated that such medication caused him to 
become hemolytic and anemic.  The veteran also reported that 
he was put on Prednisone.  He indicated that shortly 
thereafter, he began having problems with joint soreness.  
The veteran stated that he was on Prednisone from 1972 to 
1987 or 1988.  He related that when he was on Prednisone, he 
was having tightness in his chest and that his neck and 
joints were sore.  It was also reported that the veteran took 
Accutane which caused other symptoms.  The veteran further 
indicated that he felt some of his joint problems may have 
been a result of his chloracne.  He indicated that he had 
blurred vision and that he had a "spot" on the eye.

In May 1997, the veteran submitted medical treatises on 
chloracne as well as a transcript from the Oprah Winfrey 
show.

A November 1997 statement from "P. W.", M.D., indicated 
that the veteran's skin was photographed and that such 
pictures had been used for teaching conferences at a 
University and at the VA as a classic presentation of 
chloracne.  Multiple pictures of the veteran's skin 
disability were provided.

The veteran underwent a VA orthopedic examination in March 
1998.  It was noted that the veteran's claims file and clinic 
files were present and that all files were reviewed as 
completely as possible.  The veteran reported that he 
received steroid treatments from 1972 to 1988 and that he had 
blood in his urine.  He indicated that he had excruciating 
pain in his neck with tightness and stiffness.  The veteran 
also stated that he had pain in his low back and knees.  The 
examiner evaluated the veteran's cervical spine, shoulders, 
elbows, wrists, hands, lumbar spine, knees, ankles and 
muscles of the upper and lower extremities.  The examiner 
indicated that the overall impression of the veteran's 
skeletal system suggested that he had coarse trabeculae and 
thin cortices to his bones.  It was reported that the veteran 
had some impairment of his bone formation in the past from 
which he had not recovered.  The diagnoses were arthrosis, 
right sacroiliac joint; degenerative arthritis of the 
cervical spine; bone spur of the great toe phalanx; 
chondromalacia of the patella, grade I, right knee; and 
generalized osteoporosis.  The examiner commented that in his 
opinion, it was quite probable that the veteran's 
osteoporotic changes were secondary to medication given in 
the past.  The examiner remarked that with the veteran's 
history of prolonged cortisone administration, he would 
suspect that such was a primary agent of inception.  The 
examiner further stated that the examination did not 
demonstrate muscular weakness and that the veteran did have 
some osteoarthritic changes as noted.  The examiner indicated 
that it was his opinion that the osteoarthritic changes were 
due to microtrauma experienced by an adult over a period of 
50 years and that the degenerative changes or osteoarthritic 
changes were not secondary to a form of medication.  The 
examiner noted that if such changes were secondary to a form 
of medication, there would be a consistent symmetrical 
pattern throughout the veteran's entire joint system.

The veteran also underwent a VA cardiovascular examination in 
March 1998.  He reported that he had never been treated for a 
heart problem and that he was not on any medication for heart 
disease.  The veteran also reported that he had not had a 
myocardial infarction.  It was noted that there was no 
history of hypertension or rheumatic fever and that the 
veteran denied palpitation, angina, orthopnea, paroxysmal 
nocturnal dyspnea, or exertional dyspnea.  The impression was 
heart disease, not found (electrocardiogram changes non-
diagnostic).

The veteran underwent a VA dermatological examination in 
April 1998.  It was noted that the veteran had some lesions 
of herpes simplex which had been documented and that he 
stated that he had genital herpes.  The veteran also 
indicated that he had suffered lesions of the scalp and in 
the groin area when he was diagnosed has having hidradenitis 
suppurativa.  It was noted that the veteran still had what 
was called a follicular occlusion triad where he would 
experience hidradenitis, dissecting cellulitis of the scalp 
and severe pustular acne.  As to an impression, the examiner 
noted that the veteran had severe acne that he suspected was 
tropical acne.  It was noted that he did not see evidence of 
comedone formation although such had been said to be due to 
Agent Orange in some of the clinic notes. The examiner stated 
that the evidence of chloracne was not striking presently, 
but that he suspected that the veteran had more evidence for 
tropical acne.  The examiner indicated that he did not know 
whether or not there was dioxin involvement in such acne, but 
that the evidence of tropical acne was probably better than 
the evidence of Agent Orange.  It was also noted that the 
veteran had a history of what sounded like follicular 
occlusion triad as well as a history of having had herpes 
simplex.  The examiner remarked that the veteran had severe 
scarring from what was probably tropical acne and that such 
was almost always limited to people who had lived in the 
tropics and that the only people he had seen with tropical 
acne were in the military.

The veteran also underwent a VA ophthalmological examination 
in March 1998. The examiner noted that the veteran had 20/400 
vision in both eyes without correction.  His vision was 
20/25, corrected.  It was noted that there was a pterygium on 
the left eye.  The diagnosis was myopia.

The veteran underwent a VA examination in May 1998.  It was 
noted by the examiner that he had thoroughly reviewed the 
veteran's voluminous medical files. The examiner also stated 
he had examined the veteran in March 1998 and concluded that 
the veteran did not have hypertension or heart disease.  The 
examiner indicated that the veteran reported that he had 
never been treated for hypertension and that he was not 
alleging that any medicine used on him in the past elevated 
his blood pressure.  It was reported that there was no 
history of heart disease and that on one occasion in the 
veteran's records, it was noted that the veteran had some 
musculoskeletal chest pain after a fishing trip.  The veteran 
indicated that as far as he was concerned, he did not have 
heart disease.  He also reported that he was given medication 
in the early 1970s for rather severe acne and that such 
medications included Dapsone, Sulfone, and Prednisone.  The 
examiner noted that the veteran had developed a hemolytic 
anemia secondary to Dapsone.  The examiner indicated that 
such had been completely reversed and that the veteran had 
normal blood counts in recent times.  It was noted that the 
veteran stated that he periodically noted blood in his urine, 
but that a diagnosis of kidney disease had never been 
established.  The examiner indicated that the veteran had 
always had normal blood area nitrogens and serum creatinine 
levels.  It was reported that the veteran complained of some 
urinary frequency and indicated that he had nocturia times 
three or four.

The examiner commented that, clinically, the veteran's heart 
was not enlarged, the rhythm was regular and there was no 
murmur, thrill, or friction rub.  The examiner indicated that 
the apical impulse was inside the midclavicular line in the 
5th interspace and the first sound was of normal intensity 
with the second sound normally spilt.  Blood pressure 
readings were 136/78, 134/80 and 130/80.  It was reported 
that the veteran had a March 1998 electrocardiogram which 
showed non-diagnostic changes.  The examiner reported that 
the veteran's penis and testicles were normal and that there 
was a normal male escutcheon.  The impression included 
hemolytic anemia in the early 1970s, documented, as a result 
of Dapsone therapy, clinically compensated; hypertension, not 
found; heart disease, not found; and recurrent hematuria 
secondary to sickle cell trait, unrelated to dapsone therapy. 
The examiner commented that it was well known that a sickle 
cell trait at times manifested itself as hematuria.  The 
examiner stated that the veteran did not have documented 
kidney disease and that people with sickle cell traits would 
occasionally develop micro infarcts in the vasculature of the 
kidney and have gross hematuria.  The examiner noted that the 
veteran did not have compromised renal function at any time.  
The examiner further stated that the veteran never had 
hypertension or heart disease and that there was no reason to 
infer that Dapsone therapy, or any other therapy, caused any 
such problems.

In a May 1998 report a VA examiner indicated that the veteran 
had extensive comedo (blackhead) formation which could be 
associated with Agent Orange exposure.  However, the examiner 
indicated that the veteran's extensive cystic and pustular 
acne was perhaps more compatible with tropical acne.  It was 
also noted that the veteran had follicular occlusion triad 
and that such had not been described as a component of 
chloracne.  As to whether the veteran had symptoms or 
findings which were due to medications for his service-
connected skin condition, the examiner stated that 
osteoarthritis could be associated with the underlying 
condition more than the treatment for it and that sometimes 
arthralgias could be associated with the extensive pustular 
disease that the veteran had suffered.  The examiner noted 
that fever blisters would be associated only if the 
individual had ultraviolet therapy and he did not believe 
that the veteran had such therapy, or fever, which would be 
associated with an underlying disease which was not seen in 
the chart.  As to loss of vision, the examiner indicated that 
he was not familiar with any reason for loss of vision in the 
treatments that he had found on reviewing the veteran's chart 
from the early 1970s to 1997.  The examiner remarked that 
chest pain would only be associated with either extensive 
anemia secondary to Dapsone therapy or the muscle pain due to 
or associated with Accutane therapy.  As to kidney problems, 
the examiner stated that he knew of no reasons why someone 
would have kidney problems except that the veteran did have 
extensive hemolysis at on time.  The examiner noted that he 
knew of no kidney problem that the veteran had from that.  It 
was also reported that hypertension was not due to any 
medication for the veteran's service-connected skin 
condition.

In an addendum received in August 1998, to the examiner's May 
1998 report, the examiner stated that the treatment given the 
veteran was within what he thought the medical community 
considered proper when it was done.

In August 1998, the RO recharacterized the veteran's service-
connected skin disability as acne vulgaris (chloracne) and 
increased the rating from 30 percent to 50 percent.  Service 
connection was granted and denied for multiple other 
disabilities.

Lay statements from several individuals dated in August 1998 
and September 1998 referred to the veteran's multiple 
physical problems.  In an undated statement, C.S., a medical 
lab technologist indicated that medical research had shown 
that there were drugs which altered the life span of cells 
responsible for the repair work of bone cavities weakened by 
steroids and osteoporosis.  She stated that steroidal induced 
osteoporosis was a byproduct of medical advances and that one 
such steroid which was linked to damage caused by long-term 
use is Prednisone.  She stated that she had witnessed such a 
bone crippling effect in the veteran.  It was also stated 
that the veteran had suffered from adverse reactions due to 
Prednisone such as muscle weakness, an increase in pain and 
restriction of joint motion.

In October 1998, the RO granted the veteran's claim for a 
total disability compensation rating based on individual 
unemployability.

In October 1998, the veteran submitted additional medical 
treatises showing a relationship between steroids and 
osteoporosis.

The veteran underwent a VA orthopedic examination in January 
1999.  The impression was by history, arthrosis, right 
sacroiliac joint; degenerative arthritis, cervical spine, C4-
C5 and C5-C6; and chondromalacia of the patellae, early 
grade, bilateral.  The examiner commented that the veteran 
did not have disseminated joint processes as evidenced by the 
lack of changes in his hands and any advanced destructive 
change within the knees considering the onset of the 
veteran's difficulties which according to him date back 27 
years.  The examiner noted that the changes that were 
described in the above areas in his opinion represented the 
effects of microtrauma occurring over a period of time and 
could not be associated with a single incident of trauma.  
The examiner remarked that having classified the type of 
arthritic change and the degree or areas of location based on 
this and current studies, the question as to whether the 
changes are related to exposure to Agent Orange or medication 
taken for the veteran's service-connected skin disorder could 
best be answered by an additional opinion from a 
pharmacologist and/or clinician with experience in diagnosing 
and treating the effects of chemicals related to Agent 
Orange.

The veteran underwent a VA genitourinary examination in 
February 1999.  It was noted that the claims file had been 
reviewed.  The veteran reported that he had a history of 
gross hematuria for approximately 20 years.  He indicated 
that he had undergone a cystoscopy in the past which was 
negative.  The examiner noted that the veteran had a history 
of urinary tract infections in the past, but that he had none 
recently.  The examiner reported that an intervenous 
pyelogram done in 1989 showed some changes consistent with 
pyelonephritis in the past.  It was noted that the veteran 
reported that he had some bladder outlet obstructive signs 
and symptoms and that his urinalyses from 1989 to June 1998 
had all been normal and showed no evidence of hematuria.  The 
veteran indicated that he felt his hematuria was secondary to 
the initiation of Prednisone and Dapsone therapy.  As to an 
impression, the examiner indicated a history of gross 
hematuria with negative cystoscopies in the past.  The 
examiner noted that the veteran's urinalyses had all been 
normal and that he never had a definite urine culture that 
had been positive. The examiner remarked that he knew of no 
definitive association between Dapsone therapy and hematuria.

In an April 1999 addendum, a VA examiner reported that he had 
reviewed the January 1999 VA orthopedic examination report 
and that no other records were available for review.  The 
examiner indicated that the veteran had a history of 
arthrosis of the right sacroiliac joint, degenerative 
arthritis of the cervical spine at C4-C5 and C5-C6, and 
chondromalacia of the patellae, early grade, bilateral.  The 
examiner commented that there was no known relationship as to 
exposure to Agent Orange which would cause those particular 
medical problems and in his opinion, they were unrelated.

In an April 1999 addendum to the February 1999 VA 
genitourinary examination, the examiner stated that he knew 
of no association or connection with Dapsone therapy and 
gross hematuria.  The examiner also stated that in his 
opinion and estimation, the veteran had failed to document 
any significant hematuria.  The examiner commented that he 
was unable to give a diagnosis for the veteran's gross 
hematuria because he was not convinced that hematuria 
existed.  He stated that they had attempted to perform 
diagnostic tests on the veteran to see if there might be any 
sort of relation, but the veteran had failed to report for 
the tests.

The veteran submitted additional medical treatises in August 
1999 including information on fibromyalgia.

A June 2000 statement from N. M. S-L, M.D., noted that she 
had reviewed inpatient and outpatient medical records from 
various VA hospitals.  Dr. S-L noted that the veteran had 
been diagnosed as having acne globata which was later termed 
chloracne.  She indicated that it was apparent that initially 
Dapsone was administered for treatment of the veteran's 
severe acne and that later Prednisone was given to ameliorate 
some of the complications experienced as a result of the use 
of Dapsone and in an attempt to resolve the skin condition.  
Dr. S-L stated it was clear that there was no clear 
indication for the administration of Dapsone which was 
administered for a prolonged period for acne.  She noted that 
the veteran had depression recurrent gastritis with evidence 
of rectal and penile bleeding, chronic fatigue syndrome, 
chronic anemia, osteoarthritis and a progressive TMJ disorder 
as well as other conditions.  She indicated that a review of 
medical literature listed all such entities as side 
effects/complications from use of Dapsone and Prednisone and 
especially for such a prolonged period.  Dr. S-L indicated 
that in 1973, there was no indication for the use of 
Prednisone for acne and that in 1972 to 1973, the only 
indication from the manufacturer for the use of Dapsone was 
in the treatment of leprosy.  She commented that, therefore, 
it was her professional opinion that the treatment rendered 
the veteran from the VA hospital must be considered as 
experimentation and nothing less, and, that therefore it was 
malpractice.

The veteran also submitted newspaper articles in support of 
his claim in October 2001.

At an October 2001 Board hearing, the veteran testified that 
he had lower back pain. He said that his hypertension and 
heart disease were due to secondary causes such as his 
Prednisone treatment.  The veteran stated that from time to 
time he would break out in fever blisters and that they would 
give him different antibiotics for treatment.  The veteran 
further reported that he had blurred vision and that his 
night vision was extremely poor

II. Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005). 

Service connection will be presumed for certain chronic 
diseases, including arteriosclerosis, arthritis, caliculi of 
the kidney, cardiovascular-renal disease including 
hypertension, and nephritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era, such as the veteran in this case, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g. Agent Orange).  In the case of such a veteran, 
service incurrence for the following diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  § 3.309(e).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a nonservice-connected 
disability.  When there is such aggravation of a nonservice-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A. Arthritis of Multiple Joints

The veteran's SMRs from his 1966-1970 active duty show no 
complaints or treatment for arthritis of any joints.  The 
SMRs do indicate that the veteran was treated for a skin 
problem.  There is no evidence of arthritis of the joints 
within the year after service as required for a presumption 
of service connection and medical records for many years 
after service are negative for arthritis.  The first actual 
clinical reference to specific joint complaints (sacroiliac 
joint pain) was in September 1998, more than 18 years after 
the veteran's separation from service.  A subsequent November 
1988 treatment entry referred to a diagnosis of 
costochondritis with questionable sternoclavicular joint 
swelling and a January 1989 treatment entry noted that the 
veteran reported that he had a history of arthritis.  A March 
1989 entry noted that the veteran reported that he had pain 
which varied in his knees, hips and sternoclavicular area as 
well as pleuritic chest pain. The impression included 
polyarthritis.  The Board notes that subsequent records 
indicated that the veteran continued to receive treatment for 
variously diagnosed disabilities including polyarthritis.

The Board observes that various VA examiners have discussed 
the etiology of the veteran's arthritis of multiple joints in 
reference to both his claim for service connection including 
as due to Agent Orange exposure and his claim for 
compensation under 38 U.S.C.A. § 1151 due to VA medical 
treatment.  A March 1996 VA examination report related 
diagnoses including degenerative arthritis of the cervical 
spine and degenerative arthritis of the right 
acromioclavicular joint.  The examiner commented that he did 
not detect residuals of Dapsone or Prednisone therapy and 
that the veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment.  A March 1998 VA orthopedic examination 
report noted that the veteran's claims file and clinic files 
were reviewed.  The examiner commented that in his opinion, 
it was quite probable that the veteran's osteoporotic changes 
were secondary to medication given in the past.  The examiner 
further stated that it was his opinion that the 
osteoarthritic changes were due to microtrauma experienced by 
an adult over a period of 50 years and that the degenerative 
changes or osteoarthritic changes were not secondary to a 
form of medication.  Additionally, a May 1998 report from a 
VA examiner noted that osteoarthritis could be associated 
with the underlying condition more than the treatment for it. 

In an addendum to the May 1998 report, received in August 
1998, the examiner commented that the treatment the veteran 
was given, apparently for his skin disability, was within 
what he thought the medical community considered proper when 
it was done.  Further, a January 1999 VA orthopedic 
examination report noted diagnoses including history of 
arthrosis of the right sacroiliac joint; degenerative 
arthritis of the cervical spine; and chondromalacia of the 
patellae, early grade, bilateral.  The examiner stated that 
the changes that were described in his opinion represented 
the effects of microtrauma occurring over a period of time 
and could not be associated with a single incident of trauma.  
In an April 1999 addendum, to the January 1999 VA orthopedic 
examination report, an examiner commented that there was no 
know relationship as to exposure to Agent Orange which would 
cause the above medical problems and that in his opinion, 
they were unrelated.

The Board observes that in a June 2000 statement, Dr. S-L 
noted that she had reviewed inpatient and outpatient medical 
records from various VA hospitals.  She indicated that the 
veteran had multiple conditions including osteoarthritis and 
that a review of medical literature listed all such entities 
as side effects/complications from the use of Dapsone and 
Prednisone, especially for a prolonged period.  She also 
commented that it was her professional opinion that the 
treatment rendered the veteran was malpractice.  The Board 
notes that although Dr. S-L noted that she had reviewed 
inpatient and outpatient medical records from various VA 
hospitals, there is no indication that she reviewed the 
veteran's entire claims folder.  Additionally, she did not, 
in any way, discuss the conflicting opinions of the above 
noted VA examiners.  Her opinion, therefore, was based, at 
least in part, on the history provided by the veteran or on 
an incomplete history, and is, therefore, less probative than 
the opinions provided by the VA medical examiners in March 
1998, May 1998, August 1998, January 1999 and April 1999.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) and Cahall v. 
Brown, 7 Vet. App. 232 (1994).

As to the veteran's claim for service connection for 
arthritis of multiple joints, the weight of the competent 
medical evidence indicates that arthritis of multiple joints 
began years after his separation from service and is not 
related to service.  

The veteran has alternatively claimed that his arthritis of 
multiple joints was caused by his service-connected skin 
disability.  However, there is no competent medical evidence 
to establish secondary service connection for arthritis of 
multiple joints, including under the Allen theory of 
aggravation.  The Board notes that the veteran has alleged 
that his arthritis of multiple joints is related to service 
or to his service-connected skin disability.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to the Agent Orange theory, the veteran's 
arthritis of multiple joints is not among the diseases listed 
in the Agent Orange law and regulations (38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6); 3.309(e)) for presumptive service 
connection, and thus such legal authority is of no benefit in 
establishing service connection.  Since the veteran's 
arthritis of multiple joints is not listed in the Agent 
Orange law, for service connection to be established on the 
theory that Agent Orange nevertheless caused the disorder, 
there would have to be competent medical evidence linking the 
condition to Agent Orange exposure in service.  Lay 
assertions as to diagnosis and etiology of a medical 
condition, such as those made by the veteran, are not 
competent medical evidence.  Espiritu, supra.  The veteran 
has submitted no medical evidence to link his current 
arthritis of multiple joints to Agent Orange exposure.  In 
fact, as noted above, a VA examiner, in an April 1999 
addendum, specifically commented that the veteran's arthritic 
disabilities were unrelated to Agent Orange exposure.

The weight of the competent medical evidence demonstrates 
that the veteran's arthritis of multiple joints was not 
present in service or for many years later, and was not 
caused by any incident of service including claimed Agent 
Orange exposure in Vietnam, and was not caused or worsened by 
his service-connected skin disability (acne vulgaris 
(chloracne)).  Arthritis of multiple joints was not incurred 
in or aggravated by service, nor is it secondary to a 
service-connected skin disorder (acne vulgaris/chloracne).

As the preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Hypertension and Heart Disease

The veteran's SMRs show no treatment for hypertension or 
heart disease.  In fact, there is no diagnosis of record of 
hypertension or heart disease.  A March 1996 VA general 
medical examination report related diagnoses including 
hypertension, not found and heart disease, not found.  The 
examiner specifically commented that the veteran did not have 
high blood pressure or heart disease, providing evidence 
against this claim.  Additionally, a March 1998 VA 
cardiovascular examination report related an impression of 
heart disease, not found (electrocardiogram changes non-
diagnostic).  A May 1998 VA examination report also noted 
that the veteran did not have hypertension or heart disease.

One requirement for service connection, whether claimed on a 
direct or secondary basis, or as due to Agent Orange 
exposure, is the presence of a current disability. Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Competent medical evidence 
is required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation. Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have 
hypertension or heart disease, service connection for the 
claimed conditions may not be granted.

As the preponderance of the evidence is against the claims 
for service connection for hypertension and heart disease, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C. Fever Blisters

The veteran's SMRs show no treatment for fever blisters.  The 
veteran was treated for skin problems during service.  An 
August 1988 VA treatment entry, more than 18 years after the 
veteran's separation from service, indicated that the veteran 
was seen for follow-up of acne conglobata.  It was noted that 
he had two active lesions on the upper lip at that time.  The 
assessment was acne conglobata and fever blisters were not 
diagnosed.  A March 1989 VA treatment entry noted that the 
veteran complained of a rash on the penis.  The diagnosis was 
probable herpes simplex II.  Additionally, an April 1998 VA 
dermatological examination report noted that the veteran had 
some lesions of herpes simplex which had been documented and 
that he stated that he had genital herpes.  The examiner 
noted that the veteran had a history of herpes simplex.

In a May 1998 report, a VA examiner noted that fever blisters 
would be associated with medication for a service-connected 
skin disorder, only if the individual had ultraviolet therapy 
and he did not believe the veteran had such therapy, or if 
the individual had fever, would be associated with an 
underlying disease which was not seen in the veteran's chart.  
At the October 2001 hearing, the veteran testified that he 
would break out in fever blisters from time to time and that 
he would be given different antibiotics for treatment.  The 
Board observes that the veteran has been treated for herpes 
simplex II of the penis.  However, there is no evidence that 
he currently has fever blisters.

The Board notes that one requirement for service connection, 
whether claimed on a direct or secondary basis, or as due to 
Agent Orange exposure, is the presence of a current 
disability.  Degmetich, supra.  Competent medical evidence is 
required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation. Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have 
fever blisters, service connection for the claimed condition 
may not be granted.

Even if the Board assumes the presence of fever blisters, the 
evidence indicates that any such problem began years after 
his separation from service and there is no competent medical 
evidence showing that fever blisters are related to service.  
There is also no competent medical evidence to establish 
secondary service connection for fever blisters, including 
under the Allen theory of aggravation. Further, as to Agent 
Orange theory, the veteran's claimed fever blisters are not 
among the diseases listed in the Agent Orange law and 
regulations (38 U.S.C.A.  § 1116; 38 C.F.R. §§ 3.307(a)(6); 
3.309(e)) for presumptive service connection, and thus such 
legal authority is of no benefit in establishing service 
connection.  Since any claimed fever blisters are not listed 
in the Agent Orange law, for service connection to be 
established on the theory that Agent Orange nevertheless 
caused the disorder, there would have to be competent medical 
evidence linking the condition to Agent Orange exposure in 
service.  

The veteran has presented no medical evidence to link his 
claimed fever blisters to Agent Orange exposure.

As the preponderance of the evidence is against the claim for 
service connection for fever blisters, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.

D. Loss of Vision

The veteran's SMRs do not show complaints of or treatment for 
loss of vision. The June 1966 entrance examination report 
noted that he had 20/20 vision in both eyes without 
correction.  The February 1970 separation examination report 
noted that the veteran had 20/15 vision in both eyes without 
correction.  There were also notations that the veteran's 
eyes, ophthalmoscopic evaluation, pupils, and ocular 
motility.  The first clinical evidence of any eye or loss of 
vision disability is pursuant to a VA ophthalmological 
examination in April 1996.  At that time, the veteran's 
vision in both eyes was 20/200, uncorrected and 20/25, 
corrected.  The diagnoses included corneal scar, possibly 
leading edge of pterygium and macular mottling, cause 
unknown, not influencing vision.  A more recent March 1998 VA 
ophthalmological examination report noted that the veteran 
had 20/400 vision in both eyes, uncorrected and 20/25 vision, 
corrected.  The examiner noted that there was a pterygium on 
the left eye.  The diagnosis was myopia.  In a May 1998 
report, a VA examiner indicated that he was not familiar with 
any reason for loss of vision in the treatments that he found 
on reviewing the veteran's chart from the early 1970's to 
1997.

The Board observes that the veteran was diagnosed with myopia 
in March 1998. Myopia (nearsightedness) is a type of 
refractive error.  Refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to compensation benefits, and service 
connection for such is precluded.  38 C.F.R.  §§ 3.303(c), 
4.9.  Additionally, although the records indicate that the 
veteran has suffered some loss of vision, at least in terms 
of uncorrected vision, he has not been shown to have a 
disease or injury causing such loss of vision.  A March 1998 
examination report did note that the veteran had a pterygium 
on the left eye and an April 1996 examination report 
indicated that he had a corneal scar, possibly the leading 
edge of a pterygium and macular mottling, cause unknown, that 
was not influencing his vision.

The Board notes that the medical evidence indicates that any 
loss of vision began years after the veteran's separation 
from service and there is no competent medical evidence 
showing that any such problem is related to service.  The 
veteran has alternatively claimed that loss of vision was 
caused by his service-connected skin disability.  However, 
there is no competent medical evidence to establish secondary 
service connection for loss of vision, including under the 
Allen theory of aggravation.  The Board notes that the 
veteran has alleged that his loss of vision is either related 
to service or to his service-connected skin disability.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra. 

With regard to the Agent Orange theory, the veteran's claimed 
loss of vision is not among the diseases listed in the Agent 
Orange law and regulations (38 U.S.C.A.  § 1116; 38 C.F.R. §§ 
3.307(a)(6); 3.309(e)) for presumptive service connection, 
and thus such legal authority is of no benefit in 
establishing service connection.  Since the veteran's loss of 
vision is not listed in the Agent Orange law, for service 
connection to be established on the theory that Agent Orange 
nevertheless caused the disorder, there would have to be 
competent medical evidence linking the condition to Agent 
Orange exposure in service.  Lay assertions as to diagnosis 
and etiology of a medical condition, such as those made by 
the veteran, are not competent medical evidence.  Espiritu, 
supra.  The veteran has presented no medical evidence to link 
his claimed loss of vision to Agent Orange exposure.

The weight of the competent medical evidence demonstrates 
that the veteran's loss of vision was not present in service 
or for many years later, and was not caused by any incident 
of service including claimed Agent Orange exposure in 
Vietnam, and was not caused or worsened by his service-
connected skin disability (acne vulgaris (chloracne)).  Loss 
of vision was not incurred in or aggravated by service, nor 
is it secondary to a service-connected skin disability (acne 
vulgaris (chloracne)).

As the preponderance of the evidence is against the claim for 
service connection for loss of vision, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E. Kidney Disability (to include Hematuria)

The veteran's SMRs indicate that he was seen for complaints 
of burning on urination in March 1968.  A March 1968 
treatment entry noted that the veteran was discharged from 
the hospital after a urinary tract infection and another 
March 1968 entry related a diagnosis of pyelonephritis, 
acute.  At the time of the February 1970 separation 
examination, it was noted that the veteran had pyelonephritis 
in March 1968 and that he was hospitalized for one week with 
a good recovery.  The examination report included notations 
that the veteran's genitourinary system was normal.  The 
first clinical indication of any possible kidney disability 
or hematuria subsequent to service is pursuant to a June 1988 
VA treatment entry which noted that the veteran complained 
intermittent dysuria.  The diagnosis at that time was 
prostatitis.  A May 1989 entry noted that the veteran 
complained of pain in the right kidney area and reported that 
he had some burning with urination as well as some blood 
about 12 weeks earlier.  Subsequent May 1989 entries referred 
to hematuria and focal polynephritis.

Additionally, a January 1994 VA medical examination report 
related diagnoses including bleeding from the penis with the 
examiner noting that he had no medical records do 
substantiate those claims.  The Board notes that a March 1996 
VA general medical examination report related diagnoses 
including renal disease, not found.  A May 1998 examination 
report indicated an impression which included recurrent 
hematuria secondary to a sickle cell trait, unrelated to 
Dapsone therapy. The examiner commented that it was well 
known that a sickle cell trait at times manifested itself as 
hematuria.  The examiner also stated that the veteran did not 
have documented kidney disease and that the veteran did not 
have compromised renal function at any time.  Pursuant to a 
May 1998 report, a VA examiner stated that he knew of no 
reasons why someone would have kidney problems from the 
veteran's treatment except that he did have extensive 
hemolysis at one time.  The examiner stated that he knew of 
no kidney problem the veteran had from that disability.  The 
Board further notes that a February 1999 VA genitourinary 
examination report indicated an impression of history of 
gross hematuria with negative cystoscopies in the past.  The 
examiner stated that he knew of no definitive association 
between Dapsone therapy in hematuria.  In an April 1999 
addendum, the examiner stated that in his opinion, the 
veteran had failed to document any significant hematuria.  
The examiner commented that he was unable to give a diagnosis 
for the veteran's gross hematuria because he was not sure 
hematuria existed.  He stated that he had attempted to 
perform diagnostic tests on the veteran, but he had failed to 
report for the tests.

The Board observes that the medical evidence fails to show a 
chronic kidney disorder or to presently show that the veteran 
suffers from hematuria.  The most recent examination report 
failed to diagnose hematuria and previous examination reports 
had noted that the veteran did not have kidney disease.  One 
requirement for service connection, whether claimed on a 
direct or secondary basis, or as due to Agent Orange 
exposure, is the presence of a current disability.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Competent medical evidence 
is required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation.  Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have a 
kidney disability (to include hematuria) service connection 
for the claimed conditions may not be granted.

As the preponderance of the evidence is against the claim for 
service connection for a kidney disability (to include 
hematuria), the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in December 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the March 2006 SSOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In addition, the December 2005 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

The Board observes that the adverse determinations on appeal 
were issued prior to the enactment of the VCAA in November 
2000, such that providing VCAA notice prior to the decisions 
was impossible.  Pelegrini, 18 Vet. App. at 120-21.
In any event, as stated above, the Board finds that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his attorney has made any showing or allegation that the 
timing of receipt of VCAA notice has prejudiced him in any 
way.  The crux of the July 2003 Joint Motion to the Court 
involved a VCAA content issue in that VCAA notice had not 
been provided at that time.  The December 2005 VCAA letter 
remedied this deficiency.      

The VCAA notification letter did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the service connection claims, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in failing to provide this notice.  
Thus, the failure to provide this notice is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and VA examinations.  
In addition, the veteran has been provided the opportunity to 
testify at Board hearings dated in May 1997 and October 2001.  
This case has also been remanded several times in order to 
assist the veteran with his claim.  As there is no indication 
or allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
August 2005 remand as they pertain to VCAA notice as to the 
service connection issues on appeal.


ORDER

Service connection for the following conditions: arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria), to include as due to Agent Orange exposure, and 
to include as secondary to his service-connected skin 
disorder, is denied.   


REMAND

Before addressing the merits of the claims for compensation 
pursuant to 38 U.S.C.A. § 1151, the Board finds that 
additional development is required.  Although the Board 
regrets that additional delay that will result, a remand is 
necessary to ensure that the veteran receives proper VCAA 
notice of the regulations associated with 38 U.S.C.A. § 1151 
claims filed prior to October 1, 1997.  

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for arthritis of multiple joints, hypertension and heart 
disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), as a result of VA medical 
treatment for a skin condition (acne vulgaris/chloracne).  

Changes have been implemented to the applicable law and 
regulations during the course of the appeal in this case.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  The amendment precluded benefits in the 
absence of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of the VA in 
furnishing care, or an unforeseen event.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (September 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002). 

Prior to the October 1, 1997 amendments, the provisions of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA treatment and additional disability, and there was 
no issue as to fault or negligence on the part of the VA.  
38 U.S.C.A. § 1151 (West 1991).  This "no fault" 
interpretation of the statute and regulations prior to 
October 1, 1997 was implemented by the United States Supreme 
Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet App. 
584 (1991).  

VA received the veteran's claim for compensation under 38 
U.S.C.A. § 1151 before the 1997 revisions, such that it must 
be adjudicated in accordance with the earlier version of 38 
U.S.C.A. § 1151 that was in effect for claims that were filed 
prior to October 1, 1997.  See VAOPGCPREC 40-97.  Neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required in order for this claim to be granted, thus 
creating any easier burden for the veteran. 

However, the December 2005 VCAA notice issued by the RO 
pursuant to the Court's Order provided the veteran with 
notice of the evidence necessary to substantiate his claim 
under the current version of 38 U.S.C.A. § 1151, which is 
inapplicable in this case as it is clearly a higher standard 
than the prior standard under the Gardner decision.  
Consequently, to avoid additional Court action in this case, 
VCAA notice must be provided under the version of 38 U.S.C.A. 
§ 1151 and accompanying regulations in effect prior to 
October 1, 1997.  In light of the very long procedural 
history of this case, the Board believes it can not let pass 
such an inaccuracy. 

As to the evidence necessary to substantiate his claim, the 
RO should provide the following information in a VCAA notice 
letter that describes 38 U.S.C.A. § 1151 and accompanying 
regulations in effect prior to October 1, 1997:

First, the veteran must incur a disease or injury or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A.  § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the disease or injury is required; the 
disease or injury may not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  The "necessary consequences" of 
properly administered medical treatment to which the veteran 
consented are not compensable.  38 C.F.R. § 3.358(c)(3).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Third, such disease or injury or aggravation thereof must 
result in additional disability.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(b).  The presence of additional disability is 
determined by comparing the state of the veteran's physical 
condition immediately preceding the disease or injury with 
the subsequent physical condition resulting from the disease 
or injury.  38 C.F.R. § 3.358(b)(1).

Accordingly, the case is REMANDED for the following action:

1.	The RO must provide the veteran and his 
attorney with a VCAA notice letter that 
discusses 38 U.S.C.A. § 1151 and 
accompanying regulations in effect 
prior to October 1, 1997.  The VCAA 
notice should also be compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in addition to all other 
relevant legal precedent.  With regard 
to the evidence necessary to 
substantiate the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, 
the notice must specifically provide 
the following: 

(a)  The evidence must show that 
the veteran incurred a disease or 
injury or aggravation thereof as 
the result of hospitalization, 
medical or surgical treatment, 
submission to a VA examination, or 
the pursuit of a course of 
vocational rehabilitation.  In 
cases of medical care, proof of 
actual causation between the 
treatment and the disease or injury 
is required; the disease or injury 
may not be merely coincidental 
therewith.  The "necessary 
consequences" of properly 
administered medical treatment to 
which the veteran consented are not 
compensable.  Neither evidence of 
an unforeseen event nor evidence of 
negligence on the part of VA is 
required in order for this claim to 
be granted, thus creating any 
easier burden for the veteran.   

(b)  The disease or injury or 
aggravation thereof cannot be the 
result of the veteran's own willful 
misconduct.  
  
(c)  Such disease or injury or 
aggravation thereof must result in 
additional disability.  The 
presence of additional disease or 
injury is determined by comparing 
the state of the veteran's physical 
condition immediately preceding the 
disease or injury with the 
subsequent physical condition 
resulting from the disease or 
injury. 

2.	If additional information is received or 
secured in response to the above VCAA 
notice, the RO should readjudicate the 
issue on appeal, considering any new 
evidence secured since the March 2006 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his attorney with another 
SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


